Foster, J.
In the opinion of the court, the notice of a poor debtor’s wish to take the oath pursuant to Gen. Sts. c. 124, § 12, must be issued by the same person or persons who by § 9 are authorized to take the examination and administer the oath. The expression “ the magistrate,” in § 12, refers to those classes who constitute the tribunal empowered to act in such cases. As two justices of the quorum are required for the examination, one alone could not issue the notice and fix the time and place for hearing the debtor’s application.

Exceptions sustained.